

114 HR 6042 IH: To nullify certain proposed regulations relating to restrictions on liquidation of an interest with respect to estate, gift, and generation-skipping transfer taxes.
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6042IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo nullify certain proposed regulations relating to restrictions on liquidation of an interest with
			 respect to estate, gift, and generation-skipping transfer taxes.
	
		1.Nullification of certain proposed regulations relating to restrictions on liquidation of an
			 interest with respect to estate, gift, and generation-skipping transfer
 taxesRegulations proposed for purposes of section 2704 of the Internal Revenue Code of 1986 relating to restrictions on liquidation of an interest with respect to estate, gift, and generation-skipping transfer taxes, published on August 4, 2016 (81 Fed. Reg. 51413), and any substantially similar regulations hereafter promulgated, shall have no force or effect.
		